Order entered April 19, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01262-CR

                           ANTHONY PAZ TORRES, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F15-76860-P

                                          ORDER
       The reporter’s record was filed March 15, 2019. Missing from the record are the State’s

Exhibit #112, a photograph, Exhibit # 125, a CD of a jail phone call, and Exhibit #170, a DVD of

police in-car surveillance video. We ORDER court reporter Laura Weed to file a supplemental

reporter’s record containing true and correct viewable or playable copies of the State’s Exhibit

#112, Exhibit # 125, and Exhibit #170, within FOURTEEN DAYS of the date of this order.


                                                     /s/   BILL PEDERSEN, III
                                                           JUSTICE